Citation Nr: 0409463	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 6, 2002, 
for an award of disability compensation for service-connected 
bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in August 2002, which granted service connection 
for bilateral sensorineural hearing loss and assigned a 50 
percent disability rating therefor, effective on May 6, 2002.  
In this appeal, the veteran seeks an earlier effective date 
of January 8, 1999 for the award of disability compensation 
for bilateral sensorineural hearing loss.

In October 2003, the veteran wrote the RO waiving his right 
to a personal hearing before a Veterans Law Judge of the 
Board. 

On March 26, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  An August 2002 rating decision granted service connection 
for bilateral sensorineural hearing loss, effective on May 6, 
2002.  The veteran filed a timely appeal of this decision to 
the Board, seeking an earlier effective date of January 8, 
1999 for the award of disability compensation for bilateral 
sensorineural hearing loss.

2.  The veteran's initial claim of entitlement to service 
connection for bilateral sensorineural hearing loss was 
received by VA on May 6, 2002.





CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
May 6, 2002 for the award of disability compensation for 
service-connected bilateral sensorineural hearing loss.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  In a letter dated in 
May 2002, the RO advised the veteran of what the VCAA 
requires with respect to VA's duties to notify and assist him 
with respect to his claim seeking service connection for 
hearing loss.  The letter described what the veteran must 
provide on his own to substantiate his claim, and what the VA 
would do to assist him consistent with VCAA.  The May 2002 
letter specifically concerned the veteran's claim for service 
connection for hearing loss.  However, after the grant of 
service connection and a compensable rating for hearing loss 
in August 2002 and the veteran's filing of a notice of 
disagreement alleging entitlement to an earlier effective 
date for the purposes of compensation therefor, the RO 
provided further VCAA notification in the September 2003 
Statement of the Case (SOC), which set forth VA regulations 
pertaining to the duty to assist the veteran.  Finally, after 
the veteran filed his appeal to the Board, the RO sent the 
veteran another letter, dated in late September 2003, 
describing specifically what additional information and 
evidence are required for entitlement to an earlier effective 
date; where and when the information and evidence should be 
sent; and who to contact if he has questions or requires 
assistance.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with VCAA 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder evidence that 
the veteran has identified as relevant to his claim for an 
earlier effective date, which includes VA medical center 
(VAMC) treatment reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Procedural Background and Relevant Evidence

The Board has reviewed all the evidence and information of 
record.  On May 6, 2002, VA Form 21-526, "Veteran's 
Application for Compensation or Pension," was received by 
the RO, in St. Petersburg.  With the filing of this 
application, the veteran sought service connection for 
"bilateral hearing loss."  The record shows that the RO 
issued a favorable rating decision dated on August 30, 2002.  
This rating decision awarded service connection for bilateral 
sensorineural hearing loss and assigned a disability rating 
of 50 percent, effective on May 6, 2002.  The veteran filed a 
timely notice of disagreement stating that he is entitled to 
an effective date of January 8, 1999 for the purposes of 
compensation for hearing impairment.  He perfected an appeal 
to the Board in September 2003.  

Evidence submitted in support of the veteran's appeal for an 
earlier effective date consists of the following:

(1)  "Medical Certificate" dated on January 8, 1999, 
apparently issued at the Bay Pines facility, indicating that 
the veteran reported a "chronic hearing problem" and sought 
hearing aids.

(2)  VA Form 10-10, dated on January 8, 1999, and issued at 
the Bay Pines, Florida, VA medical center.  This form 
essentially provides basic information, such as "patient 
data," the veteran's "emergency contact" information, and 
military service and eligibility information needed 
apparently to initially determine eligibility for VAMC 
medical services.    

(3)  "Progress Notes" dated on January 12, 1999, apparently 
issued at the Bay Pines facility, indicating that the veteran 
sought a "walk in" consultation about impaired hearing.  It 
also states: "Pt [patient] explained procedure for coming to 
VA for hearing aids."      
      
III.  Laws and Regulations Governing Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  Generally, for a claim for 
service connection, the effective date of an award will be: 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; or (2) the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

As to the form of a claim for VA benefits, generally, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  
Implementing regulations provide that a claim or application 
could either be a formal or informal communication, in 
writing, requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2003).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 
3.155(a) (2003).  



Further, governing case law provides that the VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

IV.  Analysis

The veteran argues that the effective date for the purposes 
of disability compensation for service-connected hearing 
impairment should be set to January 8, 1999, the date on 
which he allegedly first expressed a desire for VA medical 
attention for impaired hearing at a VA medical facility.  The 
veteran apparently is arguing that January 8, 1999 is the 
date on which entitlement arose and/or the date on which he 
filed his claim.  The veteran did not file a "formal" VA 
application form for compensation (VA Form 21-526) at a VA 
Regional Office on that date.  Rather, the record shows that 
the veteran's VA Form 21-526 was received by the RO on May 6, 
2002.  Apparently on this basis, the RO has determined that 
May 6, 2002 should be the effective date.  Thus, the question 
for the Board is whether there is some other evidence that a 
valid claim - formal or informal - of entitlement to service 
connection for impaired hearing was filed before May 6, 2002 
(either on January 8, 1999, as the veteran contends, or 
another date prior to May 6, 2002).     

The Board disagrees with the veteran that there is evidence 
to support the assignment of an earlier effective date for 
impaired hearing.  More specifically, the Board is of the 
opinion that the Medical Certificate and VA Form 10-10, both 
dated on January 8, 1999, and January 12, 1999 Progress 
Notes, are not, either individually or collectively, evidence 
of a claim, formal or informal, for service connection for 
impaired hearing, for the following reasons.  

The Board notes that, on January 8, 1999, the veteran 
apparently reported the nature of his medical problem 
verbally at the Bay Pines facility, and this report was 
reduced to writing as evidenced by the Medical Certificate.  
However, important to the Board's determination of the issue 
on appeal is the VA Form 10-10, also dated on January 8, 
1999.  This form essentially is an intake form used to obtain 
basic information about a claimant, such as the veteran in 
this case, who first presents himself at a VAMC to obtain 
medical services there.  Significantly, the Board notes that 
VA Form 10-10 specifically noted, as of January 8, 1999, that 
the veteran is "not a service-connected applicant."  
Further, in the section titled "Primary Eligibility Code," 
Form 10-10 provides, "NSC" [Not Service Connected].  At 
most, this form indicates that, on January 8, 1999, the 
veteran first inquired in person about how to obtain VA 
medical services for hearing impairment; upon his inquiry, 
the VAMC generated Form 10-10 for the purposes of determining 
whether he is in fact eligible to obtain such services.  
Furthermore, the "Progress Notes" dated on January 12, 1999 
merely state that the veteran "walked in" to explain how he 
had attempted to gain admittance to the VAMC for desired 
medical services.  

None of the above documents is evidence of a determination of 
eligibility for VA medical services or VA compensation or 
benefits.  Nor do they indicate an expression of intent to 
seek VA compensation or benefits, which could be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  In this 
connection, the Board notes that it is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the claimant.  See 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it."); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  Nowhere in the evidence submitted to support a claim 
of entitlement to an effective date of January 8, 1999 did 
the veteran express intent to pursue a claim for VA benefits. 

Having determined that an earlier effective date of January 
8, 1999 is not warranted, the Board has inquired whether 
there is other evidence of communication (that is, other than 
the three documents submitted in support of the issue on 
appeal, described above) from the veteran (or his 
representative or agent) indicating an intent to seek VA 
benefits for hearing impairment to determine whether an 
earlier effective date other than January 8, 1999 could be 
assigned.  The only pertinent document is an audiometric 
examination report dated in December 2001, issued by a 
private facility.  However, the record indicates that this 
report was not received by VA until early in June 2002, 
approximately one month after the veteran filed his formal 
claim for service connection in May 2002.    

In light of all of the above, the Board finds that the 
preponderance of the evidence is against a favorable 
determination on the issue of an earlier effective date.  
Accordingly, the Board does not apply the reasonable doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 
4.13 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

The claim for an effective date earlier than May 6, 2002 for 
the award of disability compensation for service-connected 
bilateral sensorineural hearing loss is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



